
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 3261
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To allow the Chief of the Forest Service to
		  award certain contracts for large air tankers.
	
	
		1.WaiverNotwithstanding the last sentence of section
			 3903(d) of title 41, United States Code, the Chief of the Forest Service may
			 award contracts pursuant to Solicitation Number AG–024B–S–11–9009 for large air
			 tankers earlier than the end of the 30-day period beginning on the date of the
			 notification required under the first sentence of section 3903(d) of that
			 title.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
